Citation Nr: 1102446	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-24 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

E. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from August 1984 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for 
posttraumatic stress disorder (PTSD).

The United States Court of Appeals for Veterans Claims (Court) 
has held that claims for service connection for PTSD generally 
encompass claims for service connection for all psychiatric 
disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
In this case, in a March 2000 rating decision, the RO denied 
entitlement to service connection for depression.  Thereafter, in 
a December 2000 rating decision, the RO denied reopening of the 
Veteran's claim for entitlement to service connection for 
depression.  The Veteran was notified of the determinations, and 
of his appellate rights, by letters dated in March 2000 and 
December 2000.  Although the Veteran had one year to appeal the 
determinations, he did not do so.  See 38 C.F.R. § 20.302 (2010).  
Thereafter, he filed a claim for entitlement to service 
connection for posttraumatic stress disorder (PTSD), major 
depressive disorder, bipolar disorder, and schizophrenia.  Under 
the circumstances, the Board finds that the Veteran's current 
claim is properly set forth as stated on the title page.

The issue of entitlement to service connection for an acquired 
psychiatric disability on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the Agency of 
Original Jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for depression was denied 
in an unappealed March 2000 rating decision.

2.  Reopening of the service connection claim for entitlement to 
service connection for depression was denied in an unappealed 
December 2000 rating decision.

3.  The evidence received since the March 2000 and December 2000 
decisions includes evidence that is neither cumulative nor 
redundant of the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim for an 
acquired psychiatric, and is sufficient to establish a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision that denied the claim for 
service connection for depression is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The December 2000 rating decision that denied the claim 
seeking to reopen a previously denied claim for service 
connection for depression is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
the VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter to 
the claimant that: (1) notifies him or her of the evidence and 
information necessary to reopen the claim (ie., describes what is 
meant by new and material evidence under either the old or new 
standard); (2) identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial on 
the merits; and (3) provides general VCAA notice for the 
underlying service connection claim.

In light of the favorable determination with respect to whether 
new and material evidence has been submitted, and the need to 
remand the claim for service connection on the merits, no further 
discussion of VCAA compliance is needed.

Governing Laws and Regulations for Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The Court has held that in determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence added to the record since the last time the claim was 
denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(emphasis added).

Analysis

The Veteran's claim for entitlement to service connection for 
depression was denied in a March 2000 rating decision.  A letter 
notifying the Veteran of the decision and his right to appeal was 
sent in March 2000.

In May 2000, the Veteran filed a claim to reopen the previously 
disallowed claim for entitlement to service connection for 
depression.  This claim was denied in a December 2000 rating 
decision.  A letter notifying the Veteran of the decision and of 
his right to appeal the decision was mailed in December 2000.  
The Veteran did not initiate an appeal.  Therefore, the decision 
is final.  38 C.F.R. § 20.1103.  The Veteran also failed to 
appeal the March 2000 rating decision; therefore, it is also 
final.  38 C.F.R. § 20.1103.

The Board notes that the March 2000 rating decision denied the 
service connection claim for depression because the evidence 
showed that any depressive symptoms exhibited by the Veteran were 
in no way related to the Veteran's service-connected knee 
disabilities.  The December 2000 denial was on the basis that new 
and material evidence had not been received to reopen the claim.

In April 2005, the Veteran filed the instant claim for 
entitlement to service connection for PTSD, major depressive 
disorder, bipolar disorder, and schizophrenia.  The April 2006 
rating decision on appeal denied the claim based upon a lack of a 
diagnosis of PTSD and the fact that the Veteran failed to submit 
sufficient evidence in order to verify his claimed stressor.  
 
The subsequently received evidence includes an April 2007 VA 
psychiatric treatment record which indicates a diagnosis of 
depression with psychotic features versus drug induced affective 
disorder with psychotic features.  The physician next noted that 
the Veteran is service-connected for a knee condition.  

The Board is of the opinion that this evidence is new and 
material because it possibly suggests that the Veteran's 
depression with psychotic features may be related to his service-
connected knee disorders.  As such, reopening of the claim is in 
order.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder is 
reopened.  To this extent, his appeal is granted.

REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's service 
connection claim on the merits, so that he is afforded every 
possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a September 2007 statement, the Veteran indicated that his 
psychiatric disorder is a result of two knee replacements.  The 
Board notes that the Veteran is service-connected for bilateral 
knee disabilities.  As such, a VA examination with an opinion 
regarding secondary service connection is warranted.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board also notes that in the abovementioned September 2007 
statement, the Veteran indicated that he is receiving benefits 
from Social Security Administration (SSA).  A review of the 
record reflects that the claims file contains neither the SSA 
benefits nor the medical records which were the basis for that 
award.  Because the SSA's decision and the records upon which the 
agency based its determination may be relevant to VA's 
adjudication of his claim, VA is obliged to attempt to obtain and 
consider those records in adjudicating this appeal.  38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  As such, the Board has 
no discretion and must remand this claim.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter which complies 
with all notice and assistance requirements 
set forth in the VCAA and subsequent 
interpretive authority, concerning the matter 
of secondary service connection for the issue 
appeal.  See, e.g., Pelegrini v. Principi, 18 
Vet. App. 112 (2004); VAOPGCPREC 7-2004 (July 
16, 2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Obtain and associate with the claims file 
copies of all VA medical records, which are 
dated from September 2008 to the present, of 
the Veteran's treatment at the Miami VA 
Medical Center.

3.  Obtain from SSA a copy of the decision 
regarding the Veteran's claim for Social 
Security disability benefits, as well as the 
medical records relied upon in that decision.

4.  Schedule the Veteran for a VA psychiatric 
examination for the purpose of determining the 
nature and etiology of any currently present 
psychiatric disability.  All indicated studies 
and tests should be accomplished, and all 
clinical findings should be reported in 
detail.  The Veteran's claims file must be 
made available to the examiner prior to the 
examination, and the examiner must review the 
entire claims file in conjunction with the 
examination.

The examiner should identify all psychiatric 
disabilities, to include PTSD, depression, 
bipolar disorder, and schizophrenia, which the 
Veteran is diagnosed with.

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently present 
psychiatric disability as to whether it is at 
least as likely as not (ie., a 50 percent or 
better probability) that the disability is 
etiologically related to service (had its 
onset during service or is otherwise 
etiologically related to service).  In the 
case of any diagnosed psychiatric disability 
other than PTSD, the examiner should also 
determine whether it is at least as likely as 
not that the disability had its onset during 
the one year immediately following the 
Veteran's service separation in May 1989.

The examiner should also provide an opinion as 
to whether it is at least as likely as not 
(ie., a 50 percent or better probability) that 
any currently present psychiatric disability 
is aggravated by (permanently worsened beyond 
normal progression of the disorder) the 
service-connected bilateral knee disabilities.  
If the examiner finds that any currently 
diagnosed psychiatric disability is 
aggravated by the service-connected 
bilateral knee disabilities, the examiner 
should quantify the degree of aggravation if 
possible.  

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather, that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it. The 
examiner should discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to provide 
the requested opinions, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

5.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the case to the 
Board for further appellate action.

No action by the Veteran is required until he receives further 
notice; however, the veteran is advised that failure to cooperate 
by reporting for examination, without good cause, may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


